DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recited in line 1, the limitation “the material of each of the plurality of inserts” is indefinite, it is unclear if the Applicant is referring to the first material or the second material of claim 18.
Claim 19 recited in lines 1-2 and 3-4, the limitation “each of the plurality of inserts”. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recited in line 2, the limitation “the plurality of inserts”. There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berton U.S. Patent (8,651,407) hereinafter Berton.
Regarding claim 18,
Berton discloses method of making a hammermill hammer system, the method comprising: 
forming a body portion (shown in fig.5e) comprising a plurality of voids (millimetric area, element 1 as recited in Col.4 lines 34-36) with a first material (cast alloy, element 2 recited in Col.4 lines 37-38) to produce a cast body (7); 

    PNG
    media_image1.png
    279
    444
    media_image1.png
    Greyscale


solidifying the second material to produce a hammer (18, the second material is solidified with the first material); and wherein the first material (cast alloy) is different than a second material (Titanium).
Claim 38 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eilers U.S. Patent (3,045,934) hereinafter Eilers.
Regarding claim 38,
Eilers discloses a method of making a hammermill hammer system (as recited in Col.1 lines 9-14), the method comprising: 
providing a hammer body (6) formed of a first metal compositions (steel as recited in Col.1 lines 53-64); 
forming a plurality of insert voids (area between element 8, as recited in Col.2 lines 33-34) in a bottom surface of said hammer body (6, see fig.1 of claim 21), each insert voids of said plurality of said insert voids is spaced from one another (teeth distance, element 8 see fig.1) and positioned between a front and back surface (fig.1 the front surface is surface annotated as 6 and the opposite surface is the back surface) of the hammer body (6);
at least two insert voids of said plurality of insert voids spaced from said front and back surface (fig.1 the front surface is surface annotated as 6 and the opposite surface is the back surface) of said hammer body (6, see fig.1 of claim 21);
placing a non-solidified second metal composition (hard face material as recited in Col.2 lines 31-37) into each insert void of said plurality of insert voids (see fig.1-3), said 
said second metal composition includes one or more metals selected from the group consisting of manganese, chromium, molybdenum, titanium, vanadium, niobium, and boron (chromium or molybdenum, as recited in Col.2 lines 40-63); 
allowing said second metal to solidify in each of said insert voids of said plurality of insert voids to form a metal insert (9) in each of said insert voids (solidification of element 9 recited Col.4 lines 3-22,) of said plurality of insert voids. 
securing said hammer to said hammermill hammer system (mill, conventionally, hammer are securely supported in the hammermill, col.2 lines 19-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Eilers U.S. Patent (3,045,934) hereinafter Eilers in view of Hall et al. U.S. Patent (7,523,794) hereinafter Hall.
Regarding claim 39,
The prior art Eilers discloses all limitations in claim 38.
Eilers discloses wherein said step of forming said plurality of insert voids includes forming first and second rows of insert voids (see fig.1 of claim 27), said first and second rows of insert voids fully spaced from said front and back surface (the front and back surfaces are shown in fig.1 of claim 21) of said hammer body (6) and said plurality of insert voids are located symmetrically about a central axis (CL) of said hammer (shown in fig.1 of claim 27), said central axis (CL) extending along a longitudinal length of said hammer body (6) from a top surface a bottom surface of said hammer body (6, see fig.1 claim 27).
Eilers does not discloses each of said first and second rows of insert voids includes a first and second insert voids, said first and second insert voids in said first row of insert 
Hall, in the similar art, teaches each of said first and second rows of insert voids (recess occupied by inserts element 106, recited in Col.8 lines 23-24) includes a first and second insert voids (see fig.13 of claim 23), said first and second insert voids in said first row of insert voids is located closer to said front surface of said hammer body (see fig.13 of claim 23) than said first and second insert voids in said second row of insert voids (see fig.13 of claim 23). Hall teaches the arrangement of each of said first and second rows of insert voids to include a first and second insert voids to be able to improve the structure of hammermill hammer.
It would have been obvious to the skilled artisan before the effective filing date to construct the hammer of Eilers with each of said first and second rows of insert voids to include a first and second insert voids as taught in Hall to be able to improve the structure of hammermill hammer and reduce on downtime due to damage.
Allowable Subject Matter
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
It is in the opinion of the Examiner that the art of record (i.e. the closest prior art Hall US. Patent (7,712,692) discloses a hammermill system, hammer and method, however the prior art does neither anticipates nor renders obvious the limitations:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
March 27, 2021

/S.O.B./Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725